DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 4, 2022 was filed after the mailing date of the Notice of Allowance on March 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Applicant had previously cancelled claim 11.  Applicant had previously added claims 23-24.
5.	Claims 1-10 and 12-24 are allowed.
6.	Claims 1-10 and 12-24 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Billi (US Pat. Pub. 2017/0300753) fails to anticipate or render obvious a system comprising: wherein the expert system analysis circuit controls a plurality of data collection bands for determining collection schedules of different groupings of the plurality of sensors, and wherein the data collection bands each include one or more frequencies to be measured by a respective grouping of the plurality of sensors, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 Claim 12 is allowed because the closest prior art, Billi (US Pat. Pub. 2017/0300753) fails to anticipate or render obvious a computer-implemented method for data collection in an industrial environment, the method comprising: controlling a plurality of data collection bands for determining collection schedules of different groupings of the plurality of sensors, wherein the data collection bands each include one or more frequencies to be measured by a respective grouping of the plurality of sensors, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 19 is allowed because the closest prior art, Billi (US Pat. Pub. 2017/0300753) fails to anticipate or render obvious a system comprising: wherein the respective stream of detection values is digitally sampled at an effective sampling rate that is higher at frequency bands proximal to an operating speed of the rotating machine component, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/6/202022